DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
The applicant has erroneously named the current application as a “Divisional” of application No. 16/194,210 now Patent No 10,756,837. However, the current application’s relationship to application No. 16/194,210 now Patent No 10,756,837 should be corrected to a “Continuation of application No. 16/194,210 now Patent No 10,756,837” instead. 
The prohibition of Non-statutory Double Patenting Rejections Under 35 U.S.C.
121 [R-07.2015] does not apply where the divisional application was voluntarily filed by the applicant and not in response to an Office requirement for restriction (see MPEP
804.01).


Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original non-provisional application or provisional application). The disclosure of the invention in the parent Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Provisional Application No. 62/171,216, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. 
In case, the examiner notes that Provisional Application No. 62/171,216 lacks support or enablement of claim 1 as a whole. Particularly, Provisional Application No. 62/171,216 fails to explicitly or implicitly disclose “receiving a sltInetUrl element that is an element of said service list table and indicates a base URL to acquire electronic service guide or service layer signaling files available via broadband for services in said service list table”. Accordingly, claim 1 is not entitled to the benefit of the prior application No. 62/171,216.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of Patent No. 10,439,747 in view of Kwak et al. (Pub No US 2018/0254940 – claiming priority to 62/234,685 filed on Sept. 30, 2015). Although the claims at issue are not identical, they are not patentably distinct from each other because the elements of claim 1 of the current application are already patented by claim 1 of Patent No. 10,439,747; as shown below:


Claim 1 of the Instant Application
Claim 1 of US Patent No 10,439,747
A method for decoding a service list table associated with a bitstream comprising:
1. A method for decoding a service guide associated with a bitstream comprising:
(a)    receiving a root element of said service list table;

(a) receiving a service list table within said service guide that includes a service list table element that is a root element of said service list table;
(b)    receiving a sltlnetUrl element that is an element of said service list table and indicates a base URL to acquire electronic service guide or service layer 




(c) receiving a first urlType attribute that is an attribute of said sltInetUrl element that indicates types of files available with said base URL;
(d)    receiving a service element that is an element of said service list table and indicates service information;

(d) receiving a service element that is an element of said service list table that indicates service information;
(e)    receiving a serviceld attribute that is an attribute of said service element and identifies said service element within the scope of a broadcast area;

(e) receiving a serviceId attribute that is an attribute of said service element that identifies said service element within the scope of a broadcast area;
(h)    receiving a svcInetUrl element in a case that said svcInetUrl element is present in said service list table, that is a child element of said service element and indicates a URL to access Internet signaling for a service;


(i)    receiving a second urlType attribute in case that said svcInetUrl element is present in said service list table, that is an attribute of said svcInetUrl element and indicates types of files available with this URL; and

(g) receiving a second urlType attribute that is an attribute of said svcInetUrl element that indicates types of files available with this URL;
(j)    receiving a broadcastSvcsSignaling element that is a child element of said service element in a case that broadcastSvcsSignaling element is present in said service list table, that provides broadcast signaling related information.

(h) receiving a broadcastSvcsSignaling element that is a child element of said service element, if said broadcastSvcsSignaling element is present in said service list table, that provides broadcast signaling related information;



However, claim 1 of Patent No. 10,439,747 fails to explicitly capture (f) receiving a sltSvcSeqNum attribute that is an attribute of said service element and indicates the sequence number of the SLT Service information with Service ID equal to said serviceId attribute, wherein sltSvcSeqNum value starts at 0 for each Service and be incremented by 1 every time any attribute or child of said Service element is changed; and (g) 
Nevertheless, in a similar field of endeavor Kwak discloses (f) receiving a sltSvcSeqNum attribute that is an attribute of said service element and indicates the sequence number of the SLT Service information with Service ID equal to said serviceId attribute, wherein sltSvcSeqNum value starts at 0 for each Service and be incremented by 1 every time any attribute or child of said Service element is changed (Page 7 lines 17, page 8 line 31-page 9 line 5, figure 3; the SLT may include a sltSvcSeqNum attribute that be incremented by 1 every time any attribute in the service element is changed); 
(g) receiving a serviceCategory attribute that is an attribute of said service element and indicates the category of the service with 8-bit integer (Page 9 lines 15-20, page 31 lines 17-23, page 40 line 1-15, figure 3; the SLT may include a serviceCategory attribute).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 1 of Patent No. 10,439,747 by specifically providing the elements mentioned above, as taught by Kwak, for the predictable result of incorporating additional attribute descriptors that further describe the content bit-stream in more detail allowing multiple devices to accurately decode the distributed content.



Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of Patent No. 10,756,837 in view of Kwak et al. (Pub No US 2018/0254940 – claiming priority to 62/234,685 filed on Sept. 30, 2015). Although the claims at issue are not identical, they are not patentably distinct from each other because the elements of claim 1 of the current application are already patented by claim 1 of Patent No. 10,756,837; as shown below:


Claim 1 of the Instant Application
Claim 1 of US Patent No 10,756,837
A method for decoding a service list table associated with a bitstream comprising:
1. A method for decoding a service list table associated with a bitstream comprising:
(a)    receiving a root element of said service list table;

(a) receiving a root element of said service list table;
(b)    receiving a sltlnetUrl element that is an element of said service list table and indicates a base URL to acquire electronic service guide or service layer signaling files available via broadband for services in said service list table;

(b) receiving a sltInetUrl element in a case that said sltInetUrl element is present in said service list table, that is an element of said service list table and indicates a base URL to acquire electronic service guide or service layer signaling files available via broadband for services in said service list table;


(c) receiving a first urlType attribute in a case that said sltInetUrl element is present in said service list table, that is an attribute of said sltInetUrl element and indicates types of files available with said base URL;
(d)    receiving a service element that is an element of said service list table and indicates service information;

(d) receiving a service element that is an element of said service list table and indicates service information of a service;
(e)    receiving a serviceld attribute that is an attribute of said service element and identifies said service element within the scope of a broadcast area;

(e) receiving a serviceld attribute that is an attribute of said service element and indicates an integer number that identifies said service within the scope of a broadcast area;
(h)    receiving a svcInetUrl element in a case that said svcInetUrl element is present in said service list table, that is a child element of said service element and indicates a URL to access Internet signaling for a service;

(f) receiving a svcInetUrl element in a case that said svcInetUrl element is present in said service list table, that is a child element of said service element and indicates a URL to access Internet signaling for a service;


(g) receiving a second urlType attribute in a case that said svcInetUrl element is present in said service list table, that is an attribute of said svcInetUrl element and indicates types of files available with said URL;
(j)    receiving a broadcastSvcsSignaling element that is a child element of said service element in a case that broadcastSvcsSignaling element is present in said service list table, that provides broadcast signaling related information.

(h) receiving a broadcastSvcsSignaling element that is a child element of said service element in a case that said broadcastSvcsSignaling element is present in said service list table, that provides broadcast signaling related information;



However, claim 1 of Patent No. 10,756,837 fails to explicitly capture (f) receiving a sltSvcSeqNum attribute that is an attribute of said service element and indicates the sequence number of the SLT Service information with Service ID equal to said serviceId attribute, wherein sltSvcSeqNum value starts at 0 for each Service and be incremented by 1 every time any attribute or child of said Service element is changed; and (g) receiving a serviceCategory attribute that is an attribute of said service element and indicates the category of the service with 8-bit integer.

(g) receiving a serviceCategory attribute that is an attribute of said service element and indicates the category of the service with 8-bit integer (Page 9 lines 15-20, page 31 lines 17-23, page 40 line 1-15, figure 3; the SLT may include a serviceCategory attribute).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 1 of Patent No. 10,756,837 by specifically providing the elements mentioned above, as taught by Kwak, for the predictable result of incorporating additional attribute descriptors that further describe the content bit-stream in more detail allowing multiple devices to accurately decode the distributed content. 



Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.